[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION FOR PROTECTIVE ORDER
The defendant has moved for a protective order with respect to the deposition of Mr. David E. A. Carson. "Practice Book § 218 . . . liberally permits discovery of information material to the subject matter involved in the pending action. . . ." Lougee v. Grinell,216 Conn. 483, 489, 582 A.2d 456 (1990). It appears that Mr. Carson's deposition may produce or lead to the production of evidence material to the subject matter of the present case and may be relevant to the credibility of a former bank employee. Mr. Carson's deposition should not cause Mr. Carson or the defendant undue annoyance, embarrassment, oppression, or undue burden or expense. Accordingly, the defendant's motion for a protective order is denied.
THIM, JUDGE CT Page 11318